DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed August 30, 2022 has been entered. No new matter has been added.
Claims 1, 3 – 18, 21 – 23 remain pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 18, 21 – 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogino et al. (US 2018/0126405).
Regarding Claim 1:
	Ogino et al. teaches a piston cooling jet (1) comprising: a housing (2) having an interior chamber (20) that receives a fluid from an external source (paragraph 0007); a conduit (along axis Y shown in Fig 1) coupled with the housing and fluidly coupled with the interior chamber, the conduit having a bent shape (Fig 1) to direct the fluid from the interior chamber of the housing toward an underside of an engine piston head (paragraph 0027); and a nozzle (3) coupled with the conduit and positioned to straighten flow of the fluid exiting from the conduit via the nozzle toward the underside of the engine piston head, the nozzle having internal intersecting walls (Fig 2) that intersect along a direction of the flow of the fluid in the conduit and out of the nozzle; wherein the intersecting walls of the nozzle are orthogonally oriented with respect to each other (Figs 1 – 2, 11b to 3a connection).
Regarding Claim 2:
	Ogino et al. teaches the intersecting walls are orthogonally oriented with respect to each other (Fig 2).
Regarding Claim 3:
	Ogino et al. teaches the nozzle extends from the conduit to an outlet (Fig 1) and the intersecting walls are disposed in the nozzle upstream of the outlet, and the intersecting walls extend along the direction of the flow of the fluid over a length that is shorter than a distance that an end of the intersecting walls is located from the outlet of the nozzle along the direction of the flow of the fluid (Figs 1 – 2).
Regarding Claim 4:
	Ogino et al. teaches the nozzle includes an internal channel (Fig 1) that is fluidly coupled with the nozzle, the internal channel having a tapered section (3b) that is tapered along the direction of the flow of the fluid, and the intersecting walls are located upstream of the tapered section of the internal channel in the nozzle along the direction of the flow of the fluid.
Regarding Claim 5:
	Ogino et al. teaches the housing and the conduit are a single, continuous body (Fig 1, once the elements are connected, they are considered a whole, integral component).
Regarding Claim 6:
	Ogino et al. teaches the housing includes an inlet (20a) and an opposite fastener (23) opening on opposite sides of the interior chamber, the housing configured to hold a ball (31) and a resilient member (32) in the interior chamber and to receive a guide pin (33) into the interior chamber via the fastener opening, the resilient member and the ball configured to control a rate at which the fluid enters into the interior chamber of the housing via the inlet of the housing, and the guide pin has a length that controls the rate at which the fluid enters into the interior chamber of the housing (Fig 1).
Regarding Claim 7:
	Ogino et al. teaches the housing includes an inlet (20a) through which the fluid is received into the housing, the housing also including a cantilevered beam (27 extends from the side wall and holds the ball) extending from an interior surface of the housing toward the inlet, the cantilevered beam having a ball (31) on an outer end of the cantilevered beam, the cantilevered beam and the ball positioned to control a rate at which the fluid enters into the interior chamber of the housing (Fig 1).
Regarding Claim 8:
	Ogino et al. teaches the cantilevered beam, and the ball are a single body (Fig 1, once the elements are connected, they are considered a whole, integral component).
	Regarding Claim 9:
Ogino et al. teaches the conduit is elongated and extends from an exterior surface of the housing at a non-orthogonal angle (Fig 1).
	Regarding Claim 10:
Ogino et al. teaches a planar flange (13) coupled with the housing and configured to be coupled with a cylinder block of an engine, wherein the housing and the planar flange are a single body.
	Regarding Claim 11:
Ogino et al. teaches a piston cooling jet (1) comprising: a single body housing (2) and conduit (along 3), the single body housing having an interior chamber (20) that receives a fluid from an external source (paragraph 0007), the conduit coupled with the single body housing and fluidly coupled with the interior chamber, the conduit having a bent shape (Fig 1) to direct the fluid from the interior chamber of the single body housing toward an underside of an engine piston head (paragraph 0027); and a nozzle (3) coupled with the conduit and positioned to direct flow of the fluid exiting from the conduit via the nozzle toward the underside of the engine piston head.
	Regarding Claim 12:
Ogino et al. teaches the conduit is elongated and extends from an exterior surface of the single body housing at a non-orthogonal angle (Fig 1).
	Regarding Claim 13:
Ogino et al. teaches the conduit includes only a single bend at an angle greater than forty-five degrees (Fig 1).
	Regarding Claim 14:
Ogino et al. teaches the nozzle is a flow straightening nozzle having internal intersecting walls that intersect along a direction of the flow of the fluid in the conduit and out of the flow straightening nozzle (Figs 1 – 2).
	Regarding Claim 15:
Ogino et al. teaches the nozzle includes an internal channel that is fluidly coupled with the nozzle, the internal channel having a tapered section that is tapered along the direction of the flow of the fluid (Fig 1).
	Regarding Claim 16:
Ogino et al. teaches the single body housing includes an inlet (20a) and an opposite fastener opening (23) on opposite sides of the interior chamber, the single body housing configured to hold a ball (31) and a resilient member (32) in the interior chamber and to receive a guide pin (33) into the interior chamber via the fastener opening, the resilient member and the ball configured to control a rate at which the fluid enters into the interior chamber of the housing via the inlet of the single body housing (Fig 1).
	Regarding Claim 17:
Ogino et al. teaches a planar flange (13) coupled with the housing and configured to be coupled with a cylinder block of an engine.
	Regarding Claim 18:
Ogino et al. teaches the housing includes an inlet (20a) through which the fluid is received into the housing, the housing also including a cantilevered beam (27) extending from an interior surface of the housing toward the inlet, the cantilevered beam having a ball (31) on an outer end of the cantilevered beam, the cantilevered beam and the ball positioned to control a rate at which the fluid enters into the interior chamber of the housing (Fig 1).
	Regarding Claim 21:
Ogino et al. teaches a piston cooling jet (1) comprising: a housing (2) having an interior chamber (20) that is configured to receive a fluid from an external source (paragraph 0007); 4WAB/P/18177/US/UTL2 (552-1430US1)the housing also having a cantilevered beam (27, the flange forms a beam extending from one side of a wall) with a ball (31) on an outer end of the cantilevered beam, the cantilevered beam and the ball positioned to control a rate at which the fluid enters into the interior chamber of the housing (Fig 1); a conduit (along 3) coupled with the housing to provide a single body (Fig 1, once all connected it is considered a single body), and fluidly coupled with the interior chamber, the conduit having a bent shape (Fig 1) to direct the fluid from the interior chamber of the housing toward an underside of an engine piston head (paragraph 0027); and a flow straightening nozzle (3) coupled with the conduit and positioned to straighten flow of the fluid exiting from the conduit via the flow straightening nozzle toward the underside of the engine piston head, the flow straightening nozzle having internal intersecting walls that intersect along a direction of the flow of the fluid in the conduit and out of the flow straightening nozzle (Figs 1 – 2).
	Regarding Claim 22:
Ogino et al. teaches a planar flange (13) coupled with the housing and configured to be coupled with a cylinder block of an engine, wherein the housing and the flange are a single body (Fig 1).
	Regarding Claim 23:
Ogino et al. teaches the internal intersecting walls are orthogonally oriented with respect to each other (11b to 3a).

Response to Arguments
Applicant's arguments filed August 30, 2022 have been fully considered but they are not persuasive. 
On Page 6 of the Remarks, the Applicant argues that Ogino et al. does not teach the internal intersecting walls are orthogonally oriented with respect to each other. The Examiner disagrees and maintains the rejection because Ogino et al. shows and teaches in Figures 1 and 2 a portion of the nozzle along 11b is inserted orthogonally to 3a of the nozzle. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747